PER CURIAM:
Vincent Bradford Earl appeals the district court’s order denying relief on his claims filed pursuant to the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc — 2000ec-5 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Earl v. Gould, No. l:03-cv-00109 *227(W.D.N.C. Apr. 11, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED